DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 06/28/2022 has been entered.
Disposition of claims: 
Claims 1-14 are pending.
Claims 1, 4, 5-6, and 10 have been amended.
The amendments of the specification (Table 1) have overcome the objection to the specification. The objection has been withdrawn.
The amendments of claims 1, 4, 5-6, and 10 have overcome all the rejections of claims 1-14 under 35 U.S.C. 103 over Lee (US 2020/0227644 A1, hereafter Lee) in view of Park et al. (US 2017/0237013 A1, hereafter Park) set forth in the last Office Action. The rejections have been withdrawn. However, new grounds of rejections have been made using Lee in view of Park.

Response to Arguments
Applicant’s arguments, see the second paragraph from the bottom of page 21 through the first paragraph of page 22 of the reply filed 06/28/2022 regarding the rejections of claims 4, 6, and 10 under 35 U.S.C. 112(d) set forth in the Office Action of 03/28/2022 have been considered. 
Applicant argues that the rejection fails to address language in base claim 1 that specifically provides for and encompasses the subject matter in issue.
Respectfully, the Examiner does not agree.
As described in paragraphs 7 through 13 of the last office action of 03/28/2022, the rejection pointed out that the second compound represented by Chemical Formulas 3-2, 3-3, or 3-3a in the dependent claims 4, 6, or 10 is not encompassed by the second compound represented by the general Chemical Formula 3 of the independent claim 1.
Claim 1 recites “R7 to R12 are each independently present or adjacent groups thereof are linked with each other to form a substituted or unsubstituted aliphatic monocyclic or polycyclic ring, a substituted or unsubstituted aromatic monocyclic or polycyclic ring, or a substituted or unsubstituted heteroaromatic monocyclic or polycyclic ring.” 

    PNG
    media_image1.png
    310
    414
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    362
    700
    media_image2.png
    Greyscale

Applicant fails to provide which adjacent groups can be linked with each other to form the fused aromatic or heterocyclic rings of Chemical Formulas 3-2, 3-3, and 3-3a (see the parts enclosed in the dashed rectangles in the figure above; those figures came from paragraphs 7 through 13 of the last office action). 
In Chemical Formula 3-2, to form a fused benzene ring enclosed by a dashed box in the figure above, Z2 and Z3 of Chemical Formula 3 are required to be C-L6-R8 and C-L7-R9, wherein at least one of -L6-R8 and -L7-R9 moieties is required to be an alkenyl group. Similarly, in Chemical Formula 3-3 of claim 4 and Chemical Formula 3-3a of claims 6 and 10, to form a fused polycyclic ring enclosed by dashed boxes in the figure above, Z2 and Z3 of Chemical Formula 3 are required to be C-L6-R8 and C-L7-R9, wherein at least one of -L6-R8 and -L7-R9 moieties is required to comprise the groups such as hydroxyl, thiol, ether, thioether, phenol, arylthiol, etc.
However, the claimed variables for R7 to R12 of Chemical Formula 3 of claim 1 do not appear to include proper substituent groups to be linked to form a benzene ring in Chemical Formula 3-2 or a benzofuran or benzothiophene ring in Chemical Formulas 3-3 or 3-3a. Therefore, claims 4, 6, and 10 fail to include all the limitations of the claims upon which they depend.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the second paragraph of page 22 through the second paragraph of page 24 of the reply filed 06/28/2022 regarding the rejections of claims 1-14 under 35 U.S.C. 103 over Lee/Park set forth in the Office Action of 03/28/2022 have been considered. 
Applicant argues that claim 1 and the claims depending therefrom are allowable.
Respectfully, the Examiner does not agree.
Lee discloses an optoelectronic device (“organic light-emitting diode” in [053]; [131]; [186]; and Fig. 1) comprising a light emitting layer containing a first compound represented by Formula A of Lee and a second compound represented by Formula D of Lee.
Lee discloses Compound E72 ([129]) as one of examples of Formula D. 
The Compound E72 of Lee has identical structure as the second compound represented by Applicant’s Formula 3, wherein Z1 is C-L5-R7; Z2 is N; Z3 is C-L7-R9; Z4 is N; Z5 is C-L9-R11; Z6 is N; L5, L7, and L9 are each single bond; R7 is a substituted C6 to C30 aryl group (substituted phenyl); R9 and R11 are each a substituted or unsubstituted C2 to C30 heterocyclic group (dibenzofuran); at least one of R7 to R12 is a substituted or unsubstituted dibenzofuranyl group.
Therefore, new grounds of rejections using Compound E72 of Lee is applied.
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 4, 6, and 10, claims 4, 6, and 10 claim a second compound represented by Chemical Formula 3-2, Chemical Formula 3-3, or Chemical Formula 3-3a, each of which is a subspecies of the second compound of Chemical Formula 3 of the independent claim 1. 
In Chemical Formula 3-2, to form a fused benzene ring enclosed by a dashed box in the figure below, Z2 and Z3 of Chemical Formula 3 are required to be C-L6-R8 and C-L7-R9, wherein at least one of -L6-R8 and -L7-R9 moieties is required to be an alkenyl group. However, the claimed variables for R7 to R12 of Chemical Formula 3 of claim 1 do not appear to include proper substituent groups to be linked to form a benzene ring; thus, it appears that Chemical Formula 3-2 of claim 4 is not encompassed by Chemical Formula 3 of claim 1. 

    PNG
    media_image1.png
    310
    414
    media_image1.png
    Greyscale

Similarly, in Chemical Formula 3-3 of claim 4 and Chemical Formula 3-3a of claims 6 and 10, to form a fused polycyclic ring enclosed by dashed boxes in the figure below, Z2 and Z3 of Chemical Formula 3 are required to be C-L6-R8 and C-L7-R9, wherein at least one of -L6-R8 and -L7-R9 moieties is required to comprise the groups such as hydroxyl, thiol, ether, thioether, phenol, arylthiol, etc. However, the claimed variables for R7 to R12 of Chemical Formula 3 of claim 1 do not appear to include proper substituent groups to be linked to form a benzofuran or benzothiophene ring; thus, it appears that Chemical Formula 3-3 of claim 4 and Chemical Formula 3-3a of claims 6 and 10 are not encompassed by Chemical Formula 3 of claim 1. 

    PNG
    media_image2.png
    362
    700
    media_image2.png
    Greyscale

Therefore, claims 4, 6, and 10 fail to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0227644 A1, hereafter Lee) in view of Park et al. (US 2017/0237013 A1, hereafter Park).
Regarding claims 1-2, 4-6, 8-9, and 11-14, Lee discloses an organic optoelectronic device (“organic light-emitting diode” in [053]) comprising a light emitting layer containing a first compound represented by Formula A ([053]) and a second compound represented by Formula D ([063]).
Lee exemplifies an organic optoelectronic device (Example 17 in [377] and Table 2) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E1), and a red phosphorescent dopant (Compound RD; [377]), and a cathode (Al).

    PNG
    media_image3.png
    470
    793
    media_image3.png
    Greyscale

The first Compound H1 of Lee has identical structure as Applicant’s Formula 1, wherein X1 is O; L1-L4 are each single bond; R1-R6 are each hydrogen, a substituted or unsubstituted amine, or a substituted or unsubstituted C1 to C30 alkyl (methyl); R1 is Formula a; Lb and Lc are each single bond; Rb and Rc are each substituted or unsubstituted C6 to C30 aryl group (biphenyl).
The second Compound E72 of Lee has identical structure as Applicant’s Formula 3, wherein Z1 is C-L5-R7; Z2 is N; Z3 is C-L7-R9; Z4 is N; Z5 is C-L9-R11; Z6 is N; L5, L7, and L9 are each single bond; R7 is a substituted C6 to C30 aryl group (substituted phenyl; see the part in a dashed box in the figure above); R9 and R11 are each a substituted or unsubstituted C2 to C30 heterocyclic group (dibenzofuran); at least one of R7 to R12 is a substituted or unsubstituted dibenzofuranyl group.
The organic optoelectronic device of Lee does not have the third compound represented by Applicant’s Formula 4. 
However, Lee teaches that the organic optoelectronic device of Lee can have at least one additional layer capable of both hole injection and hole transport layer ([183]). Lee further teaches that any known hole transport material can be used for the hole transport layer of the device of Lee ([192]).
Park discloses a compound (Formula (1) in [015]) used as a hole transport layer or a hole transport auxiliary layer (“emitting-auxiliary layer”) material ([070]).
Park teaches a hole transport auxiliary layer can be incorporated between a hole transport layer and the light emitting layer (Fig. 1; [061]; Example 1 in [120]).
Park exemplifies Compound P-1 ([059], [109]).

    PNG
    media_image4.png
    340
    450
    media_image4.png
    Greyscale

Park teaches that the compound of Park provides the organic optoelectronic device comprising the compound of Park with high luminous efficiency, low driving voltage, and high heat resistance, and improvement in color purity and life span ([016]).
It is also known in the art that incorporation of a hole auxiliary layer (equivalent to electron blocking layer or emission auxiliary layer) between the hole transport layer and the light emitting layer decreases hole barrier, increases hole transportability/injectability, and/or increases electron blocking ability such that it provides the device with decreased driving voltage, improved efficiency, and/or increased stability.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic optoelectronic device of Lee by incorporating a hole auxiliary layer comprising Compound P-1 of Park between the hole transport layer and the light emitting layer, as taught by Park.
The motivation of doing so would have been to provide the organic optoelectronic device with high luminous efficiency, low driving voltage, and high heat resistance, and improvement in color purity and life span, based on the teaching of Park.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic optoelectronic device.
The modification provides the Organic optoelectronic device of Lee as modified by Park (1) comprising an anode (ITO), a hole transport layer (NPD), a hole transport auxiliary layer comprising a third compound (Compound P-1 of Park), a light emitting layer comprising a first compound (Compound H1 of Lee), a second compound (Compound E72 of Lee), and a red phosphorescent dopant (Compound RD of Lee), and a cathode (Al).
The third compound (Compound P-1 of Park) has identical structure as Applicant’s Formula 4, wherein X2 is S; L11 to L16 are each single bond; R12 to R16 are each unsubstituted C6 to C30 aryl group (phenyl) or unsubstituted heterocyclic group (dibenzothiophene); and R17-R18 are each hydrogen.
The Organic optoelectronic device of Lee as modified by Park (1) meets all the limitations of claims 1-2, 4-6, 8-9, and 11-13. 
Lee does not disclose a specific display device comprising the Organic optoelectronic device of Lee as modified by Park (1); however, Lee does teach that the organic optoelectronic device of Lee can be used to make a display device (“flat display devices, flexible display devices”, etc. in [220]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic optoelectronic device of Lee as modified by Park (1) by using the device to make a display device, as taught by Lee.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Organic optoelectronic device of Lee as modified Park (1) is encompassed by the optoelectronic device of Lee ([053]). Substitution of the organic optoelectronic devices of Lee in the display device of Lee would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a display device.
The resultant display device comprising the Organic optoelectronic device of Lee as modified by Park (1), meeting all the limitations of claim 14.
Regarding claims 3, 7, and 10, the Organic optoelectronic device of Lee as modified Park (1) reads on all the features of claim 1 as outlined above. 
The device comprises an anode (ITO), a hole transport layer (NPD), a hole transport auxiliary layer comprising a third compound (Compound P-1 of Park), a light emitting layer comprising a first compound (Compound H1 of Lee), a second compound (Compound E72 of Lee), and a red phosphorescent dopant (Compound RD of Lee), and a cathode (Al).
The first compound of Lee (Compound H1) does not have identical structure as Formulas 1E-2-2. There are two differences between Compound H1 and the claimed compound of Formula 1E-2-2. First, the direction and angle of the benzo-5-membered ring unit corresponding to Applicant’s Chemical Formula 2 of claim 1 are different. In Compound H1 of Lee, b1 is connected to a2; and b2 is connected to a3, while Applicant’s Formula 1E-2-2 requires b1 is connected to a4 and b2 is connected to a3. Secondly, the substitution positions of the amine group corresponding to Applicant’s Chemical Formula a are different. However, the compounds having different direction/angle of the benzo-5-membered ring and an amine group substituted to the different positions at any of R1 through R4 of Applicant’s Chemical Formulas 1-2 are position isomers of the claimed compound of Chemical Formula 1E-2-2. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Compound H1 of Lee such that the benzo-5-membered ring corresponding to Applicant’s Chemical Formula 2, wherein b1 is connected to a4; and b2 is connected to a3. Furthermore, it would have been obvious to one of ordinary skill in the art to modify Compound H1 of Lee such that the di(biphenyl)amine group is substituted to the substitution position 2 of the unshared benzene ring of the dimethylfluorene unit of the fluorenobenzofuran backbone structure. A compound in which b1 is connected to a4, and b2 is connected to a3; and the amine group is substituted to substitution position 2 of the unshared benzene ring of the dimethylfluorene unit of the fluorenobenzofuran would represent a position isomer of the Compound H1. One of ordinary skill in the art would expect that compounds having each respective structure would act in similar manner.

    PNG
    media_image5.png
    304
    706
    media_image5.png
    Greyscale

The modification provides the Organic optoelectronic device of Lee as modified by Park (2) comprising an anode (ITO), a hole transport layer (NPD), a hole transport auxiliary layer comprising a third compound (Compound P-1 of Park), a light emitting layer comprising a first compound (the Position isomer of Compound H1 of Lee), a second compound (Compound E72 of Lee), and a red phosphorescent dopant (Compound RD of Lee), and a cathode (Al), meeting all the limitations of claims 3, 7, and 10.
Regarding claims 3, 7, and 10, the Organic optoelectronic device of Lee as modified Park (1) reads on all the features of claim 1 as outlined above. 
The device comprises an anode (ITO), a hole transport layer (NPD), a hole transport auxiliary layer comprising a third compound (Compound P-1 of Park), a light emitting layer comprising a first compound (Compound H1 of Lee), a second compound (Compound E72 of Lee), and a red phosphorescent dopant (Compound RD of Lee), and a cathode (Al).
The first compound of Lee (Compound H1) does not have identical structure as Formulas 1E-2-2; however, Lee teaches that Compound H139 can be used as the first compound represented by Formula A ([128]) in the light emitting layer of the organic optoelectronic device of Lee ([053]).

    PNG
    media_image6.png
    297
    575
    media_image6.png
    Greyscale

The first Compound H139 of Lee has identical structure as Applicant’s Formula 1, wherein X1 is O; L1-L4 are each single bond; R1-R6 are each hydrogen, a substituted or unsubstituted amine, or a substituted or unsubstituted C1 to C30 alkyl (methyl); R3 is Formula a; Lb and Lc are each single bond; Rb and Rc are each substituted or unsubstituted C6 to C30 aryl group (naphthyl).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic optoelectronic device of Lee as modified by Park (1) by substituting the first compound (Compound H1 of Lee) with Compound H139 of Lee, as taught by Lee.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compounds H1 and H139 are the first compound represented by Formula A of Lee. Substitution of Compound H1 with Compound H139 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound H139 from the exemplified first compound ([128]) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic optoelectronic device.
The modification provides an Organic optoelectronic device of Lee as modified by Park (3) comprising an anode (ITO), a hole transport layer (NPD), a hole transport auxiliary layer comprising a third compound (Compound P-1 of Park), a light emitting layer comprising a first compound (Compound H139 of Lee), a second compound (Compound E72 of Lee), and a red phosphorescent dopant (Compound RD of Lee), and a cathode (Al), meeting all the limitations of claims 3, 7, and 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786